Citation Nr: 1131369
Decision Date: 08/25/11	Archive Date: 09/29/11

Citation Nr: 1131369	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-32 771	)	DATE AUG 25 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial evaluation higher than 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Bergmann & Moore, LLC


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 1970. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board issued a decision in this case in July 2010 that denied an initial evaluation greater than 70 percent for PTSD and remanded a claim for entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2010 Joint Motion for Partial Remand (JMR), the Court issued an Order remanding this case for compliance with the JMR.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2010).  Here, the Court remanded that portion of the July 2010 Board decision that denied an initial evaluation greater than 70 percent for service-connected PTSD, finding that the Board (1) restricted its analysis to a discussion of the diagnostic criteria and the specific symptomatology the Veteran failed to display, and (2) failed to adequately discuss material evidence demonstrating the Veteran's level of occupational and social impairment.  

Therefore, that portion of the Board's decision of July 6, 2010 which denied an initial evaluation greater than 70 percent for PTSD failed to provide the Veteran due process under the law.  Accordingly, in order to prevent prejudice to the Veteran, that portion of the July 6, 2010 decision of the Board which denied an initial evaluation greater than 70 percent for PTSD must be vacated, and a new decision regarding that issue is entered below as if the July 6, 2010 Board decision had never been issued.  Accordingly, that portion of the July 6, 2010 decision of the Board which denied an initial evaluation greater than 70 percent for PTSD is vacated.


FINDING OF FACT

The service-connected PTSD is productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. § 4.130 and Part 4, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

After review of the evidence, the Board finds that the criteria for an initial 100 percent schedular rating have been met.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service connection for PTSD was granted in a July 2007 rating decision.  A 30 percent evaluation was assigned effective in February 2007.  In a September 2008 rating decision, the RO granted a 50 percent evaluation, effective in February 2007.  A 70 percent evaluation was granted in a March 2009 rating decision, effective from February 2007.  As this increased rating does not constitute a full grant of all benefits possible, and as the veteran has not withdrawn his claim, the issue concerning entitlement to an initial higher evaluation for PTSD is still pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

PTSD is evaluated under a General Formula for Mental Disorders pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this criteria, a 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

PTSD was initially diagnosed by private psychological evaluation in November 2006.  The purpose of the examination was to clarify his diagnosis and begin treatment planning and appears to have been precipitated by an episode of delirium triggered by morphine administered following a heart attack.  The examiner, a Ph.D. and licensed psychologist recounted that the Veteran had been hospitalized pending heart surgery.  In his delirium, he believed people were trying to kill him and he may have had a male staff member in a headlock.  He was hospitalized for three days in the psychiatric unit, and fully recovered from psychotic symptoms.  The examiner observed him to present with many symptoms of PTSD including flashbacks, insomnia, and cold sweats; a tendency to ruminate on mistakes he feels were committed in the Army; tension, anxiety, and an inability to tolerate interaction with supervisors; and the need to defend his perimeter.  The examiner described him as isolative and noted he has discomfort interacting with anyone other than very close family.  Occupationally, the examiner noted that the Veteran had many years of poor adjustment since returning from active service in Vietnam.  Flashbacks made it impossible for him to continue employment as a firefighter, and he had problems with supervision stemming from incidents of betrayal by his senior military officers.  As a result, the examiner observed, the Veteran had very poor work continuity until he started working as a solitary homebuilder.  She further observed him to have a rather odd, disjointed way of communicating, and that he was unable to express emotion clearly.  She stated she considered his PTSD to be chronic and severe, and assigned a GAF of 45. 

A July 2007 VA examination confirmed the diagnosis of PTSD, but described it as mild to moderate in severity.  The examiner, a Ph.D., observed minimally tangential, mildly distracted and scattered thought content; but grossly intact cognitive functioning.  There was no suicidal or homicidal ideation, or symptoms of psychosis.  The Veteran had no observed difficulty communicating, although his stories and statements were minimally confusing when tangential.  The Veteran reported symptoms of intrusive thoughts, re-experiencing, avoidance, numbing, angry outbursts, irritability, and anxiety.  The examiner observed the Veteran to be a literal thinker with very strong beliefs about right and wrong and the way that things should be done.  The examiner noted that these strong beliefs appeared to have adversely impacted the way the Veteran interacted with people, at least in work environments, and he had left or lost very many jobs due to his lack of ability to work with people that did not meet his standards.  Yet, while noting that the Veteran's work history since Vietnam clearly reflected a difficulty with work functioning, the examiner found it was less clear how much of his employment problems could be directly attributed to the diagnosed PTSD.  Specifically, the examiner opined that the Veteran's irritability and lack of patience could be attributed to symptoms of PTSD and were responsible for at least some portion of work functioning problems.  But, he stated, it would be mere speculation to make any certain causal attributions at that time about exactly how much impact PTSD had on his work functioning.  The report reflects a GAF of 61.  

VA examination in December 2008 reflects reported symptoms of daily intrusive recollections of traumatic events from Vietnam, occasional nightmares of the same traumas, chronic sleep disturbance, avoidance, lost interest in pleasurable activities, chronic problems being affectionate toward his spouse, anger problems, isolating behavior, depression including suicidal thoughts, feelings of worthlessness and hopelessness, low motivation and energy, and problems concentrating.  The Veteran stated he was not close to his surviving children and avoided socializing with people.  But he also reported playing cribbage once a week with three elderly gentlemen at the community senior center.  The Veteran reported that no one wanted to hire him because of his heart attack and valve replacement surgery.  But he also admitted to shouting matches with co-workers.  He reported that he had quit his most recent employment because he could not get alone with his ex son-in-law, who worked there.  The examiner found the Veteran to exhibit concentration and sequencing problems but no hallucinations or delusions.  Recent and remote memory was found to be average.  The examiner observed the Veteran to be haunted by combat traumas on a daily basis which caused persistent re-experiencing, avoidance, numbing, and increased arousal leading to severe social, occupational, and emotional impairment.  The report reflects a diagnosis of chronic, severe PTSD and major depressive disorder secondary to the PTSD, and a GAF of 45.  The examiner opined the Veteran warranted consideration for an unemployability rating due to the severity of his PTSD symptoms.  The examiner explained:

[The Veteran] displayed a history of abnormalities of conduct and judgment given his anger outbursts over the years.  He suffers from severe social impairment given his degree of social isolation, alienation, and anger control problems.  He suffers from severe occupational impairment due to the same factors.  

VA treatment records from 2007 through 2011 show GAF scores ranging from 45 to 51.

In July 2011, the Veteran's attorney submitted a history of the Veteran's employment wages from the Social Security Administration.  These records show the Veteran last made taxable earnings in 2002.  In an application for increased compensation based on unemployability, submitted in July 2010, the Veteran reported he was last employed on a full-time basis in 1995 and became too disabled to work in 2003.  He reported self employment beginning in 2002 with unknown wages in 2004.

The foregoing wage history reflects that the Veteran has not, in fact, been able to maintain gainful employment.  The Board is conscious of the 2007 VA examiner's assessment that it was not entirely clear how much of the Veteran's problems with employment could be attributed directly to the service-connected PTSD.  However, the examiner at that time did recognize that the PTSD caused at least part of that difficulty.  VA examination in 2008 and private evaluation in 2006 attribute his difficulty with employment to his symptoms of PTSD, including years of poor adjustment since Vietnam, daily haunting of traumas experienced in Vietnam, and difficulty with supervisors and interacting with others.  Moreover, the GAF score assigned in the 2008 VA examination report and 2006 private evaluation are consistent with the GAF scores assigned, overall, by his treating psychiatric providers in VA treatment records from 2007 through 2011.

Accordingly, the evidence is, at the very least, in equipoise.  Therefore, an initial evaluation of 100 percent evaluation for PTSD is warranted.  See 38 C.F.R. § 3.102 (2010).  

The assignment of different evaluations throughout the pendency of the Veteran's appeal has been considered, in accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the medical evidence supports an initial 100 percent evaluation for PTSD from the date of service connection.  



ORDER

An initial 100 percent evaluation for PTSD is granted from the date of service connection.  




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


Citation Nr: 1025027	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-32 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
granted service connection for PTSD and assigned a 30 percent 
disability evaluation, effective February 20, 2007.  

In a September 2008 rating decision, the RO increased the 
Veteran's service-connected PTSD to 50 percent disabling, 
effective February 20, 2007.  Thereafter, the Veteran's service-
connected PTSD was increased to 70 percent disabling, effective 
February 20, 2007, as reflected in a March 2009 Decision Review 
Officer (DRO) decision.  The Veteran was advised of the above 
grant of increased ratings; however, he did not withdraw his 
appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of 
Appeals for Veterans Claims held that, on a claim for an original 
or increased rating, the Veteran will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy, even if 
partially granted, where less than the maximum benefit available 
is awarded.  Thus, this appeal continues.  

The issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) may be reasonably inferred from 
the evidence of record.  Thus, this issue and entitlement to an 
extraschedular evaluation for PTSD will be addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary for an 
equitable disposition of the Veteran's appeal.  

2.  The competent and probative medical evidence of record 
demonstrates that the Veteran's PTSD is characterized by 
nightmares, sleep impairment, recurrent memory and concentration 
problems, reduced socialization, difficulties with employment, 
sleep impairment, depressed mood, anger, hypervigilance, 
isolative behavior, irritability, and intrusive thoughts.  
CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Formerly, VCAA notice errors were presumed prejudicial unless VA 
showed that the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial error, 
VA needed to show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as a 
matter of law.  

More recently, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the 
Supreme Court held that the Federal Circuit's harmless error 
framework conflicts with 38 U.S.C.A. § 7261(b)(2) requirement 
that the Veterans Court take "due account of the rule of 
prejudicial error."  The Supreme Court explained that such task 
prevents the reviewing court from directly asking the harmless 
error question, imposes an unreasonable evidentiary burden on VA, 
and requires VA and not the claimant to explain the harmless 
error when the Court has ruled that the party "seek[ing] to have 
a judgment set aside because of an erroneous ruling carries the 
burden of showing that prejudice resulted."  Id. at 1705.  As 
such, because the harmless error requirement is viewed as "too 
complex and rigid[,]" the Board is not required to determine 
whether the notice errors affected the essential fairness of the 
adjudication.  Id. at 1698.  

This claim arises from the Veteran's disagreement with the 
initial evaluation following the grants of service connection.  
In this case, the Veteran was provided a VCAA letter in March 
2007 which informed him of the evidence necessary to substantiate 
a claim for service connection.  Courts have held that once 
service connection is granted and the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA obtained the Veteran's service treatment records, VA 
outpatient treatment records from May 2007 to February 2009, and 
a private medical statement dated November 2006.  The Veteran was 
also provided VA examinations in connection with his claim.  The 
2007 and 2008 VA examiners reviewed the Veteran's claims file, 
noted his medical history, and recorded pertinent examination 
findings.  All obtainable evidence identified by the Veteran 
relative to the claim has been obtained and associated with the 
claims file.  Neither the Veteran nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, supra.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and it 
is not contended otherwise.  Therefore, no further assistance to 
the Veteran with the development of evidence is required, nor is 
there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

The Veteran asserts that he warrants a higher evaluation for his 
service-connected PTSD.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2009).  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary concern.  
Consideration must also be given to a longitudinal picture of the 
Veteran's disability to determine if the assignment of separate 
ratings for separate periods of time, a practice known as 
"staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record. Indeed the Federal Circuit has 
held that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Veteran has been assigned a 70 percent evaluation for his 
service-connected PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).  Under the current schedular criteria, 
Diagnostic Code 9411, is evaluated under the general rating 
formula used to rate psychiatric disabilities.  38 C.F.R. § 4.130 
(2009).  In order to be entitled to the 70 percent disability 
evaluation, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130.  

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.  

The Global Assessment Functioning (GAF) Scale is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF score of 41 to 50 is defined as denoting serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  A GAF score of 61 to 70 indicates 
some mild symptomatology (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or social functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 
240, 242-244 (1995).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2009).  

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 70 percent for the 
Veteran's service-connected PTSD.  First, the competent evidence 
does not demonstrate gross impairment in thought processes or 
communication.  Although the July 2007 VA examiner indicated that 
the Veteran's thought content was minimally tangential, and at 
times, he appeared mildy distracted or scattered, he demonstrated 
no difficulties in communicating with the examiner.  More 
recently, his thought processes and communication were deemed 
normal, as the December 2008 VA examiner found no impairments 
relating to his speech and thought processes.  Similarly, at a 
June 2007 VA outpatient mental status examination, the Veteran's 
speech was of normal rate and rhythm, and his thought processes 
and associations were normal and coherent, with no unusual 
thought content.  As such, the overall evidence of record is 
indicative of deficiencies in thinking, which is consistent with 
the currently assigned 70 percent evaluation, but does not 
indicate gross impairment of thought processes such as to justify 
a 100 percent rating.  

Second, the competent evidence also fails to show persistent 
delusions or hallucinations.  In a November 2006 medical report, 
a private licensed psychologist noted that there was no evidence 
of any psychotic processes.  There was no unusual thought content 
displayed at a June 2007 VA outpatient mental status examination, 
and the Veteran denied symptoms of psychosis at the July 2007 VA 
examination.  There also was no evidence of hallucinations or 
delusions at the December 2008 VA examination

Third, such medical reports do not show an intermittent inability 
to perform activities of daily living, including maintenance of 
minimal personal hygiene.  A June 2007 VA outpatient treatment 
note refers to the Veteran's appearance as being "grooming 
appropriate."  Similarly, at the July 2007 VA examination, the 
Veteran was noted as being dressed in clean casual clothing, and 
the December 2008 VA examiner reported the Veteran being 
cooperative, casually dressed, and adequately groomed.  He also 
indicated that the Veteran was capable of completing basic 
activities of daily living and fully capable of managing his 
financial affairs.  

Fourth, the evidence is also void of disorientation to time or 
place.  Rather the December 2008 VA examination report reveals 
the Veteran is oriented to person, time, and place.  Similarly, 
he was oriented times three on his visit to his local VA 
outpatient treatment facility in June 2007 for mental health 
treatment.  

Fifth, the Board notes that there is some evidence of persistent 
danger of hurting self or others, but, the overall evidence shows 
that these difficulties are not nearly as severe as suggested.  
At the December 2008 VA examination, the Veteran reported chronic 
anger problems towards his wife.  He admitted to "blow[ing] up 
at her" at least three times a day and experienced suicidal 
ideation earlier that day.  The Veteran explained that he 
contemplated suicide during an argument with his wife, and he 
just doesn't get along with people in general.  However, he 
denied having suicidal or homicidal ideation at the July 2007 VA 
examination, and there was no suicidal or violent ideation noted 
at the June 2007 VA outpatient treatment mental status 
examination.  In essence, while the Veteran may have some 
intermittent periods of hurting himself or others, it does not 
rise to the level of persistent danger of hurting himself or 
others, as described in the 100 percent rating.  

Sixth, the Board acknowledges memory loss.  VA outpatient 
treatment records reflect complaints of memory problems.  
Specifically, in June 2007, during a mental health treatment 
visit, the Veteran reported problems with short term memory loss 
that has worsened over the years.  The Board concedes that the 
Veteran has memory problems because of his PTSD, but the 
preponderance of the evidence is against finding that his PTSD 
results in memory impairment to a degree consistent with the 100 
percent rating.  As noted in the December 2008 VA examination 
report, the examiner stated that the Veteran displayed some 
concentration and sequencing problems during the mental status 
examination; however, his recent and remote memory abilities 
appear to be within the average range.  Furthermore, at the June 
2007 VA outpatient treatment visit, the staff psychiatrist 
reported that the Veteran's memory was intact, as it pertains to 
gross details.  Therefore, his memory impairment does not rise to 
the level of memory loss causing total occupational and social 
impairment as described in the 100 percent rating.

Seventh, the Board also recognizes the Veteran's GAF scores 
throughout the pendency of his appeal.  A November 2006 private 
medical statement reflects a GAF score of 45 and a June 2007 VA 
outpatient treatment note reports a GAF score of 65.  During the 
July 2007 and December 2008 VA examinations, the Veteran was 
assigned GAF scores of 61 and 45 respectively.  While such GAF 
score of 45 suggests a greater level of impairment that is 
contemplated by the current 70 percent rating, the Veteran has 
manifested none of the symptoms typically considered indicative 
of that level of impairment.  When considered in light of the 
actual symptoms demonstrated, the lower GAF score does not 
provide a basis, alone, for assignment of a higher rating for the 
Veteran's PTSD. There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather they must be 
considered in light of the actual symptoms of the Veteran's 
disorder (which provide the primary basis for the rating 
assigned).  See 38 C.F.R. § 4.126(a).

The Board is aware that the symptoms listed under the 100 percent 
evaluation are essentially examples of the type and degree of 
symptoms for that evaluation, and that the Veteran need not 
demonstrate those exact symptoms to warrant a 100 percent 
evaluation.  Nevertheless, the Board finds that the record does 
not show the Veteran manifested symptoms that equal or more 
nearly approximate the criteria for a 100 percent evaluation at 
any time during the pendency of this appeal.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

In this case, as noted above, the Veteran's symptoms are not 
productive of, or consistent with, the criteria for a 100 percent 
rating.  The Veteran's PTSD does not more nearly approximate the 
symptoms required to warrant the next higher evaluation, and any 
worsening or increase in severity throughout the pendency of this 
appeal remains contemplated by the 70 percent rating now in 
effect.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board acknowledges the personal statements submitted by the 
Veteran's wife, which describes the Veteran's symptomatology 
associated with his PTSD, but finds that the currently assigned 
70 percent evaluation for PTSD appropriately reflects the 
Veteran's symptoms throughout the entire rating period on appeal, 
and there is no basis for a higher rating.  As the preponderance 
of the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to an initial evaluation in excess of 70 percent 
under the schedular criteria for posttraumatic stress disorder 
(PTSD) is denied.  


REMAND

The Veteran's service-connected PTSD is currently evaluated as 70 
percent disabling.  At the December 2008 VA examination, the 
Veteran informed the VA examiner that he has had over 30 jobs and 
quit his most recent job because he could not get along with a 
coworker.  After mental status testing, the VA examiner concluded 
that the Veteran warrants consideration for an unemployability 
rating due to the severity of his PTSD symptoms.  

Based upon the foregoing, the Board finds this case presents 
unusual or exceptional circumstances, in that the Veteran's 
service-connected PTSD does not warrant an increased rating based 
on the schedular rating criteria, but there is evidence that his 
current unemployment is due to his service-connected PTSD.  As a 
result, a referral of the PTSD claim to the Director of the VA 
Compensation and Pension Service for extraschedular consideration 
is warranted.  The authority to assign extraschedular ratings has 
been specifically delegated to the Under Secretary for Benefits 
and the Director of the Compensation and Pension Service, and not 
the Board, in the first instance.  Therefore, the correct course 
of action for the Board, where it finds that entitlement to an 
extraschedular evaluation may be present, is to raise the issue 
and remand it for the proper procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1996).

Additionally, the Board finds that the Veteran and the evidence 
of record have raised a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
Where there is a claim for an increased rating from a Veteran 
whose schedular rating meets the minimum criteria under 38 C.F.R. 
§ 4.16(a) and there is evidence of unemployability associated 
with that service connected disability, consideration of that 
claim for increase must also include a reasonably raised claim 
for a TDIU rating.  See Norris v. West, 12 Vet. App. 413, 419-422 
(1999); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001) (Once a Veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, the "identify 
the benefit sought" requirement of 38 C.F.R. § 3.155(a) is met 
and the VA must consider total disability based on individual 
unemployability).  

In VAOPGCPRPEC 6-96, VA General Counsel held that when the issue 
of entitlement to an extraschedular rating or a TDIU rating for a 
particular service-connected disability or disabilities is raised 
in connection with a claim for an increased rating for such 
disability or disabilities, the Board would have jurisdiction to 
consider that issue and if the Board determines that further 
action by the RO is necessary with respect to the issue, the 
Board should remand that issue.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran additional VCAA notice 
as to the issue of entitlement to a TDIU.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159 (2009), must be fully met.  

2.  Refer the Veteran's PTSD claim to the 
Director of Compensation and Pension 
Service pursuant to the provisions of 38 
C.F.R. § 3.321(b) for consideration of 
whether an extraschedular rating is 
warranted for the Veteran's PTSD.  

3.  Thereafter, conduct any additional 
development deemed appropriate for the TDIU 
claim.  

4.  Thereafter, adjudicate the issues of 
entitlement to an extraschedular evaluation 
for PTSD and entitlement to a TDIU.  If the 
benefits sought on appeal are not granted, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  If the claims remain 
denied, the Veteran and his representative 
should be provided an appropriate 
Supplemental Statement of the Case (SSOC), 
and afforded the opportunity to respond.  
The matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


